Exhibit 10.1(f)

SIXTH AMENDMENT TO LEASE

(8383 WILSHIRE BOULEVARD)

THIS SIXTH AMENDMENT TO LEASE (“Sixth Amendment”) is made and entered into as of
the 6th day of February, 2007, by and between ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership (“Landlord”), and SPARK NETWORKS PLC (formerly
known as MatchNet plc), a public limited company organized and existing under
the laws of England and Wales and qualified to do business in California
(“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Standard Office Lease dated as
of September 1, 2000 (“Original Lease”), as amended by that certain First
Amendment to Lease dated as of September 5, 2000 (“First Amendment”), that
certain Second Amendment to Lease dated as of January 16, 2003 (“Second
Amendment”), that certain Third Amendment to Lease dated as of October 30, 2003
(the “Third Amendment”), that certain Fourth Amendment to Lease dated as of
May 14, 2004 (the “Fourth Amendment”), and that certain Fifth Amendment to Lease
dated as of January 31, 2006 (the “Fifth Amendment”), whereby Landlord leased to
Tenant and Tenant leased from Landlord certain office space consisting of
approximately 24,955 rentable square feet and commonly known as Suites 800, 809
and 810 (collectively, the “Premises”), located on the eighth (8th) floor of
that certain building whose address is 8383 Wilshire Boulevard, Beverly Hills,
California (the “Building”), as more particularly described in the Original
Lease, as amended. The Original Lease, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment, are sometimes collectively referred to herein as the “Lease”.

B. The Lease expires in accordance with its terms on July 31, 2007 (“Expiration
Date”).

C. Now withstanding the foregoing, by this Sixth Amendment, Landlord and Tenant
desire to extend the Term of the Lease for a period of twelve (12) months, and
to otherwise modify the Lease as provided herein.

D. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENT

1. New Extended Term. The Expiration Date shall be extended such that the Lease
shall expire on July 31, 2008 (“Extended Expiration Date”), unless earlier
terminated by Landlord in accordance with the terms of the Lease. The period
from August 1, 2007 (the “New Renewal Commencement Date”) through the Extended
Expiration Date, shall be referred to herein as the “New Extended Term.”
Notwithstanding anything to the contrary in the Lease, Tenant shall not have any
right to extend the Lease beyond the New Extended Term, and Tenant shall not
have any right whatsoever to terminate the Lease, as amended.



--------------------------------------------------------------------------------

2. Monthly Basic Rental. Notwithstanding anything to the contrary in the Lease,
during the New Extended Term, Tenant shall pay, in accordance with the terms of
the Lease, as amended by the provisions of this Section 3, Monthly Basic Rental
for the Premises equal to Seventy-Four Thousand Eight Hundred Sixty-Five and
00/100 Dollars ($74,865.00), based on $3.00 per rentable square foot per month.

3. Base Year: Tenant’s Proportionate Share. Notwithstanding anything to the
contrary contained in the Lease, during the New Extended Term, (i) the Base Year
shall remain the 2006 calendar year, and (ii) Tenant’s Proportionate Share of
any increase in Direct Costs for the Premises shall remain 5.89%.

4. Condition of the Premises: Supplemental HVAC. Tenant acknowledges that it
currently occupies the Premises, and Tenant hereby agrees to accept the Premises
in its “as-is” condition and Tenant hereby acknowledges that Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Premises during the New Extended Term. Tenant also
acknowledges that Landlord has made no representation or warranty regarding the
condition of the Premises. Subject to Articles 9 and 10 of the Original Lease,
Tenant, at is sole cost and expense, shall have the option to move its
supplemental HVAC equipment (the “Supplemental HVAC”) from Suite 800 of the
Premises to Suite 810 of the Premises. Tenant shall, at Tenant’s sole cost and
expense, cause the Supplemental HVAC to be separately metered and shall pay the
applicable electrical/power service provider or electricity and other charges
for the Supplemental HVAC, plus any applicable taxes (and Landlord shall have no
obligations in connection therewith). Tenant shall repair and maintain the
Supplemental HVAC, at Tenant’s sole cost and expense. Notwithstanding anything
to the contrary contained in the Lease, Tenant shall not be obligated to remove
the Alterations in the Premises (including the HVAC equipment that may be moved
to Suite 810 hereunder), to the extent installed in the Premises as of the date
of this Amendment, as a condition of Tenant’s surrender of the Premises.

5. Security Deposit. Tenant has previously deposited with Landlord Fifty-Two
Thousand Nine Hundred Sixty Three and 27/100 Dollars ($52,963.27) as a Security
Deposit under the Lease. Concurrently with Tenant’s execution of this Sixth
Amendment, Tenant shall deposit with Landlord an additional Twenty-One Thousand
Nine Hundred One and 73/100 Dollars ($21,901.73) as an addition to the Security
Deposit (for a total required Security Deposit under the Lease of $71,865.00).
Landlord shall continue to hold the Security Deposit as increased herein in
accordance with the terms and conditions of Article 4 of the Original Lease.

6. Services. Notwithstanding anything to the contrary contained in Article 11 of
the Original Lease, Landlord shall, subject to reimbursement under Article 3 of
the Original Lease, continue to have the restrooms contained on the floor on
which the Premises are located cleaned two (2) times per day, five days per
week, except for national and local holidays. Subject to availability, Tenant
may elect to have additional janitorial services, provided that any services
provided by Landlord to Tenant in addition to the foregoing shall be at Tenant’s
sole cost and expense.

 

2



--------------------------------------------------------------------------------

7. Brokers. Each party represents and warrants to the other that other than
Cresa Partners (Brian Davies and David Toomey) and First Property Realty
Corporation (Mike Geller and Gayle Landes) (collectively, “Broker”), no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this Sixth Amendment. Each party further agrees to defend, indemnify and hold
harmless the other party from and against any claim for commission or finder’s
fee by any entity other than Broker who claims or alleges that they are entitled
to a commission based on the acts of the indemnifying party.

8. Defaults. Tenant and Landlord hereby represent and warrant to the other that,
as of the date of this Sixth Amendment, each party is in full compliance with
all terms, covenants and conditions of the Lease and to such party’s current
knowledge, there are no breaches or defaults under the Lease by Landlord or
Tenant, and that neither party knows of any events or circumstances which, given
the passage of time or notice or both, would constitute a default under the
Lease by either Landlord or Tenant.

9. No further Modification. The following terms shall be of no farther force and
effect during the New Extended Term: The entire Fourth Amendment, other than
Section 6 (Security Deposit). Except as set forth in this Sixth Amendment, all
of the terms and provisions of the Lease shall apply to the Premises during the
New Extended Term, are hereby expressly ratified, and shall remain unmodified
and in full force and effect. Effective as of the date hereof, all references to
the “Lease” shall refer to the Lease, as amended by this Sixth Amendment.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sixth Amendment, as of the
date of first above written.

 

“LANDLORD”   ARDEN REALTY LIMITED PARTNERSHIP,   a Maryland limited partnership
  By:   ARDEN REALTY, INC.     a Maryland corporation     Its: Sole General
Partner     By:  

/s/ Robert C. Peddicord

    Name:   Robert C. Peddicord     Its:   Chief Operating Officer

 

“TENANT”

  SPARK NETWORKS PLC (formerly known
as MatchNet plc), a public limited company organized
and existing under the laws of England and Wales
and qualified to do business in California   By:  

/s/ David E. Siminoff

  Print Name:   David E. Siminoff   Title:   CEO   By:  

/s/ Gregory R. Liberman

  Print Name:   Gregory R. Liberman   Title:   PRES. & COO

 

4